Exhibit 10.3

FORM OF RESTRICTED STOCK UNIT AGREEMENT

AGREEMENT by and between KBR, Inc., a Delaware corporation (the “Company”) and
                     (“Employee”) made effective as of
                                                                  (the “Grant
Date”).

1. Grant of Restricted Stock Units.

(a) Units. Pursuant to the KBR, Inc. 2006 Stock and Incentive Plan (the “Plan”)
units evidencing the right to receive                      shares of the
Company’s common stock (“Stock”), are awarded to Employee, subject to the
conditions of the Plan and this Agreement (the “Restricted Stock Units”).

(b) Plan Incorporated. Employee acknowledges receipt of a copy of the Plan, and
agrees that this award of Restricted Stock Units shall be subject to all of the
terms and conditions set forth in the Plan, including future amendments thereto,
if any, pursuant to the terms thereof, which Plan is incorporated herein by
reference as a part of this Agreement. Except as defined herein, capitalized
terms shall have the same meanings ascribed to them under the Plan.

2. Terms of Restricted Stock Units. Employee hereby accepts the Restricted Stock
Units and agrees with respect thereto as follows:

(a) Forfeiture of Restricted Stock Units. In the event of termination of
Employee’s employment with the Company or any employing Subsidiary of the
Company for any reason other than (i) normal retirement on or after age
sixty-five, (ii) death or (iii) disability (disability being defined as being
physically or mentally incapable of performing either the Employee’s usual
duties as an Employee or any other duties as an Employee that the Company
reasonably makes available and such condition is likely to remain continuously
and permanently, as determined by the Company or employing Subsidiary), or
except as otherwise provided in the last two sentences of subparagraph (c) of
this Paragraph 2, Employee shall, for no consideration, forfeit all Restricted
Stock Units to the extent they are not fully vested.

(b) Assignment of Award. The Restricted Stock Units may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of.

(c) Vesting Schedule. The Restricted Stock Units shall vest in accordance with
the following schedule provided that Employee has been continuously employed by
the Company from the date of this Agreement through the applicable vesting date.



--------------------------------------------------------------------------------

Vesting Date

  

Vested Percentage of Total Number

of Restricted Stock Units

 

1st Anniversary of Grant Date

   20 %

2nd Anniversary of Grant Date

   40 %

3rd Anniversary of Grant Date

   60 %

4th Anniversary of Grant Date

   80 %

5th Anniversary of Grant Date

   100 %

Notwithstanding the foregoing, the Restricted Stock Units shall become fully
vested on the earlier of (i) the occurrence of a Corporate Change (as such term
is defined in the Plan), or (ii) the date Employee’s employment with the Company
is terminated by reason of death, disability (as determined above) or normal
retirement on or after age sixty-five. In the event Employee’s employment is
terminated for any other reason, including retirement prior to age sixty-five
with the approval of the Company or employing Subsidiary, the Committee which
administers the Plan (the “Committee”) or its delegate, as appropriate, may, in
the Committee’s or such delegate’s sole discretion, approve the acceleration of
the vesting of any or all Restricted Stock Units still subject to restrictions,
such vesting acceleration to be effective on the date of such approval or
Employee’s termination date, if later.

(d) Shareholder Rights. Employee shall have no rights to dividends, dividend
equivalents or any other rights of a shareholder with respect to shares of Stock
subject to this Award unless and until such time as the Award has been settled
by the transfer of shares of Stock to Employee.

(e) Settlement and Delivery of Shares. Payment of vested Restricted Stock Units
shall be made as soon as administratively practicable after vesting, but in no
event later than thirty days after the vesting date. Settlement will be made by
payment in shares of Stock. Notwithstanding the foregoing, the Company shall not
be obligated to deliver any shares of Stock if counsel to the Company determines
that such sale or delivery would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
the Stock is listed or quoted. The Company shall in no event be obligated to
take any affirmative action in order to cause the delivery of shares of Stock to
comply with any such law, rule, regulation or agreement.

3. Withholding of Tax. The Committee may make such provisions as it may deem
appropriate for the withholding of any taxes which it determines is required in
connection with this Award. Unless the Committee provides otherwise, the Company
shall reduce the number of shares of Stock that would have otherwise been
delivered to Employee by a number of shares of Stock having a Fair Market Value
equal to the amount required to be withheld.

4. Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of the Company, a Parent Corporation or Subsidiary of the Company, or a
corporation or a Parent Corporation or a subsidiary of such corporation assuming
or substituting a new award for this Award. Any question as to whether and when
there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee, or its delegate, as
appropriate, and its determination shall be final.

 

2



--------------------------------------------------------------------------------

5. Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Restricted Stock Units.

6. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.

7. Compliance with Law. Notwithstanding anything to the contrary herein, the
Company shall not be obligated to issue any Stock in connection with a
Restricted Stock Unit, at any time, if the offering or issuance of the Stock, or
if acceptance of the Stock by an Employee, violates or is not in compliance with
any laws, rules or regulations of the United States or any state or country.

8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.

9. Section 409A. Notwithstanding anything in this Agreement to the contrary, if
any provision in this Agreement would result in the imposition of an applicable
tax under Section 409A of the Code and related regulations and United States
Department of the Treasury pronouncements (“Section 409A”), that provision will
be reformed to avoid imposition of the applicable tax and no action taken to
comply with Section 409A shall be deemed to adversely affect Employee’s rights
under this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.

 

KBR, INC. By:  

 

 

Employee

 

3